Banke, Judge,
concurring in part and dissenting in part.
1. I must respectfully take issue with the majority’s conclusion that the transcript does not reflect the presence of strong feeling on the part of the trial court. At the conclusion of the trial court’s remarks cited in the majority opinion, after the appellants had been adjudicated in contempt, the following exchange took place between the judge and Mr. McDonald:
COURT: “Now, directing your attention to the prior confrontation that you wanted mentioned, Mr. McDonald, you and I had a confrontation in a murder case in Lumpkin County, and we had one in Dawsonville. In Dawsonville, if my memory serves me correct, I asked you for a citation and you failed to give it to me. The record will reveal whatever that confrontation was. That ends the matter. You gentlemen are now warned. If you would like a copy of the transcript, I would be glad to supply it to you. I’m going to have it transcribed and I will keep it in the file, and henceforth, I expect you to abide by the requests, the orders and rulings of the court.”
McDONALD: “May it please the court —”
COURT: “That’s the end of it, Mr. McDonald.”
McDONALD: “May I be heard for just a moment?”
COURT: “Certainly.”
McDONALD: “Please the court, I would like an opportunity to study this matter. I would like an opportunity, at the proper time — maybe this is not the proper time — to respond to the court. It is *809apparent from the expression on your face and the tone of your voice that maybe now is not the right time, due to your —”
COURT: “Mr. McDonald, the expression on my face is my normal expression, and the tone of my voice is my normal tone, when matters of this matter happen. I would caution you to be very careful as to what you say to the court. I have made a ruling. I will abide by this ruling. You can do whatever you desire to do, that are your legal avenues. But Mr. McDonald, I guess that I might sum it all up as saying that I don’t understand the rules by which you and Mr. Dowdy operate, and I’m just making it perfectly clear that the way you are acting, and have acted in this courtroom today is not satisfactory with me, and it showed to me — talk about expressions on their face, the expression on your face when I asked you to stand, and the record is clear when I asked you to stand, bordered on being obnoxious.”
McDONALD: “Well, maybe that is my usual expression too, Your Honor, and you —”
COURT: “No, sir. I’ve seen enough of you to know that is not your usual expression, but I think you have seen enough of me to know that this is my usual expression.”
McDONALD: “I would just like to conclude by saying this. I don’t want to be contemptuous of the court. I don’t want —”
COURT: “I’ve held you in contempt. I’ve held both of you in contempt, willful contempt.”
McDONALD: “I want to refute that by simply making the statement that I have not intended to be contemptuous to this court. If the court construes it that way, then I cannot take issue with that, except to say that it has not been intentional on my part. It’s not been willful on my part. I’m not arguing with Your Honor. It’s just in times like these, when the court anticipated what you were going to do, and I have had no opportunity to anticipate what you were going to do, and to prepare myself for it, I stand here not having had the opportunity to prepare to respond, and I would like that opportunity to do so at an appropriate time.”
COURT: “Mr. McDonald, again, you take any legal avenue that you want to. As I understand it, misbehavior in the presence of the court can be dealt with immediately, and that is the way I did it. As I have said before, I will repeat myself, I have imposed no sanctions for this wilful contempt, but I do admonish you to act as a gentleman in the court.
“Mr. McDonald, whether you like me or not — we haven’t addressed this subject, and it makes no difference — but whether you like me or not, whether you like any judge that you appear before or not, you are an officer of the court. You should be a gentleman. You should conduct yourself as a gentleman, and whether you like the *810man that is the judge, you should respect the court, if for no other reason than pure professionalism.
“I had not said anything in this trial, prior to all of this, to deserve the treatment that I received from you.”
McDONALD: “Well, I take issue with that.”
COURT: “If you take issue with it, then you should have done it at the time. But, Mr. McDonald, except for about three or four particular other individuals, this is probably the rudest that anybody has ever been to me in the courtroom, sitting there when I asked you a question, ignoring me, not responding. I didn’t know whether you had lost your voice or not. You didn’t say a word. You just looked at me — quite honestly, you looked at me like I was an idiot.”
McDONALD: “No, Judge. I looked at you in utter amazement, because I didn’t understand why you attacked me as you did, and I was dumbfounded. I was at a loss for words.”
COURT: “That’s an untruth, Mr. McDonald. You sat there with a look of contempt on your face like I was an idiot. I watched you. You can try to explain it away in the record all you want to. The order stands. The matter is ended. Don’t say any more about it. Just have a seat. Go about your regular duties, or appeal the case. I’ll have it typed. I’m not going to discuss it any more.”
I cannot read these comments without concluding that the trial judge was upset, angry, and personally affronted by the statements and conduct of the appellants, past and present. While these emotions may well have been justified under the circumstances, in order to remove any appearance of prejudice or bias the judge should have disqualified himself, and another judge should have been substituted to make a final disposition of the contempt charges. In Taylor v. Hayes, 418 U. S. 498, 503 (94 SC 2697, 41 LE2d 897) (1974), the United States Supreme Court held that in determining whether such disqualification is necessary, “the inquiry must be not only whether there was actual bias on [the judge’s] part, but also whether there was ‘such a likelihood of bias or an appearance of bias that the judge was unable to hold the balance between vindicating the interests of the court and the interests of the accused.’ Ungar v. Sarafite, 376 U. S. 575, 588 (1964). ‘Such a stringent rule may sometimes bar trial by judges who have no actual bias and who would do their very best to weigh the scales of justice equally between contending parties,’ but due process of law requires no less.” Id. at 501. See also Mayberry v. Pennsylvania, 400 U. S. 455 (91 SC 499, 27 LE2d 532) (1971); Spruell v. Jarvis, 654 F2d 1090 (5th Cir. 1981), (wherein federal habeas corpus relief was granted to an attorney whose contempt conviction had previously been upheld by this court).
*8112. I must further take issue with the majority’s conclusion that “both Dowdy and McDonald were specifically informed of the acts considered contumacious and given an opportunity to rebut or mitigate the same.” It is quite clear from the transcript that the court did not specifically inform the appellants of the acts considered contumacious until immediately prior to holding them in contempt, and it is also clear that the appellants were given no opportunity to respond until after the final adjudication had already been made. In Taylor v. Hayes, supra, at 498-499, the Supreme Court held that before an attorney may be held in contempt and sentenced after trial for conduct occurring during trial, he is entitled to “reasonable notice of the specific charges and opportunity to be heard in his own behalf.” The contempt proceedings in this case fell far short of meeting these requirements. Accord Spruell v. Jarvis, supra.
3. While I would remand McDonald’s case for a new hearing based on the foregoing due-process violations, I would reverse Dowdy’s conviction for lack of evidence since it was based solely on the failure of the defense witnesses to leave the courtroom after he and McDonald had invoked “the Rule.” When a party invokes the Rule, it applies only to witnesses of the other party. Code § 38-1703. See Hall v. Hall, 220 Ga. 677 (1) (141 SE2d 400) (1965); Blitch-Everett Co. v. Jackson, 29 Ga. App. 440 (2) (116 SE 47) (1923). There is no indication in the transcript that the state’s attorney ever invoked the Rule, nor is there any indication that the trial judge attempted to invoke the Rule on the state’s behalf. Although the majority apparently construes the court’s order for all witnesses to appear and be sworn as constituting a sufficient application of the Rule to defense witnesses, the judge himself clearly placed no such construction on his order but acted under the belief that defense counsel’s invocation of the Rule had already accomplished this. In any event, there is no basis upon which to presume that a trial judge has the authority to invoke the Rule on the state’s behalf. On the record before us, the failure of the defense witnesses to leave the courtroom during the trial of this case cannot reasonably be considered an act of contempt on the part of either appellant.
4. Although the issue is not specifically addressed in the majority opinion, I concur in the decision to reach the merits of this appeal, even though the trial court imposed no sanctions on the appellants. In the case of In re Crudup, 149 Ga. App. 214 (253 SE2d 802) (1979), which the state cites as authority requiring dismissal of the appeal, this court found a contempt order to be interlocutory, and thus not appealable as a matter of right, where no sanctions had been imposed. However, that holding was based solely on Harrell v. Peteet, 134 Ga. App. 210 (214 SE2d 5) (1975), a case in which the trial court *812had indicated in its order that further action was contemplated in the trial court. Since it is clear from the contempt order before us now that no further action is contemplated in the trial court, the order must be considered final and thus appealable as a matter of right pursuant to Code Ann. § 6-701 (a) (1).
I am authorized to state that Judge Carley and Judge Pope join in this dissent.